Citation Nr: 1012688	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  07-39 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for degenerative disc 
disease, status-post L4 to L5 laminectomy.  

2.  Entitlement to service connection for degenerative disc 
disease, status-post L4 to L5 laminectomy.  

3.  Entitlement to service connection for claimed sleep 
apnea.  



REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney 
at Law




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1963.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 RO rating decision.  

Of preliminary importance, the claim of service connection 
for degenerative disc disease, status-post L4 to L5 
laminectomy was previously denied in an unappealed rating 
decision in March 2006.  

Although the RO adjudicated this claim on the merits in the 
May 2007 rating decision, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  A March 2006 rating decision, inter alia, denied the 
claim of service connection of connection for a low back 
disorder; the Veteran was notified in writing of the RO's 
determination but did not file a timely Substantive Appeal.  

3.  The evidence submitted since the RO's March 2006 rating 
decision is new as it is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial, and relates to an unestablished fact necessary to 
substantiate the claim.  

4.  Degenerative disc disease, status-post L4 to L5 
laminectomy is not shown to be related to service.  

5.  Sleep apnea was not present in service or shown for many 
years thereafter, and there is no competent evidence that it 
is otherwise related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for degenerative disc 
disease, status-post L4 to L5 laminectomy.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.156(a) (2009).  

2.  The Veteran's disability manifested by degenerative disc 
disease, status-post L4 to L5 laminectomy is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  

3.  The Veteran's disability manifested by sleep apnea is 
not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).  

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With respect to claims to reopen, the Board notes that the 
Court has held that, because the terms "new" and "material" 
in a new and material evidence claim have specific, 
technical meanings that are not commonly known to VA 
claimants, when providing the notice required by VCAA, it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

In this case, in letters dated in October 2005 and January 
2007, the RO provided notice to the Veteran regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for him to advise VA of and 
to submit any further evidence that was relevant to the 
claims.  

In particular, the January 2007 letter informed the Veteran 
of the specific technical meanings of "new" and "material," 
as well as the bases for the denial in the prior decision 
and described the type of evidence that would be necessary 
to substantiate the elements that were found insufficient in 
the previous denial.  Kent.  Further, the January 2007 
notice letter informed him as to disability ratings and 
effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private treatment records, and VA examination reports.  

Also of record and considered in conjunction with the appeal 
are written statements submitted by the Veteran and his 
attorney, on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying and 
submitting pertinent medical and lay evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has 
done so.  Any defect in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken hereinbelow 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  


Legal Criteria

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2009).  

However, with exception, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

If the Board finds that no such evidence has been offered, 
that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Barnett, 
supra.  Further analysis, beyond consideration of whether 
the evidence received is new and material is neither 
required nor permitted.  Id.  at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Federal Circuit 
has held, however, that evidence that is merely cumulative 
of other evidence in the record cannot be new and material 
even if that evidence had not been previously presented to 
the Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, as noted, the Veteran's 
initial claim of service connection for a back condition was 
denied in a March 2006 rating decision, on the basis that 
there was no showing of treatment for any chronic low back 
disorder in-service and there was no evidence linking any 
current low back disorder to service.  

The Veteran was notified in writing of this latest action 
and his appellate rights, and did file a timely Substantive 
Appeal to the Board.  Hence, as noted, that decision is 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the RO's March 2006 
rating action included the Veteran's service treatment 
records showing a single treatment for lumbosacral muscle 
strain, VA and private treatment records, dated from 
November 2000 to February 2006, which reflect diagnosis of 
degenerative joint disease of the low back and neck, and 
treatment with a diskectomy at the L5 to S1, along with a 
January 2006 VA spine examination report which shows a 
diagnosis of degenerative disc disease and residuals of 
lumbar spine surgery.  The examiner failed to provide an 
opinion as to the likely etiology of the Veteran's current 
low back disorder.  

The evidence added to the record since the March 2006 RO 
rating decision includes private and VA treatment records, 
dated from April 2006 to January 2008, showing ongoing 
treatment for low back pain with radiation into the right 
leg with numbness, tingling, weakness and pain, reduced 
lumbar flexion, and chronic lumbosacral spine sprain/strain 
syndrome with degenerative disease.  

Further, the Veteran was afforded another VA examination in 
September 2009.  Here, he was diagnosed with lumbar 
stenosis, mild degenerative changes involving the right 
sacroiliac joint, spondylo-degenerative changes seen at L3 
to L4, L4 to L5, and L5 to S1 levels, degenerative disc 
disease of the lumbar sacral spine, spondylosis of the 
lumbar sacral spine, sciatica on the right side, status-post 
operative back surgery for herniated nucleus pulposus, and 
sacroiliacitis.  

The examiner also provided an opinion as to the etiology of 
the claimed low back disorder.  

Based on a comprehensive review of the record, the Board 
finds the evidence added since the March 2006 rating 
decision regarding the Veteran's service connection provides 
a more complete picture of the circumstances surrounding the 
origin of the Veteran's degenerative disc disease, status-
post L4 to L5 laminectomy.  See Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998), and thus is new and material.  

Specifically, the VA and private treatment records, 
September 2009 VA examination report, and the Veteran's and 
his representative's statements are new, in that they are 
evidence that has not been considered by the RO.  

They are material in that they relate to a previously 
unestablished fact necessary to establish the claim.  
Therefore, the evidence is new and material to reopen the 
claim.  


Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

To establish a service connection for an injury, a veteran 
is required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury 
and the present disability.  Dalton v. Nicholson, 21 Vet. 
App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he currently experiences 
degenerative disc disease, status-post L4 to L5 laminectomy, 
and sleep apnea as the result of his service.  Specifically, 
with respect to his claimed low back disorder, he asserts 
that he was lifting a heavy weight when he experienced back 
pain and right leg numbness in service.  

Based on a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative disc disease, status-
post L4 to L5 laminectomy.  

A service treatment record, dated in November 1962, reflects 
a single instance of treatment for a sore back due to a 
muscle strain in the lumbosacral area immediately after 
lifting heavy weights.  The Veteran was diagnosed with 
muscle tightness.  

The Board recognizes that the Veteran has a current 
diagnosis for a low back disorder.  VA and private treatment 
records generally indicate treatment for low back pain with 
radiation into the right leg along with numbness, tingling, 
weakness and pain, reduced lumbar flexion, and chronic 
lumbosacral spine sprain/strain syndrome with degenerative 
disease, and diagnoses of degenerative joint disease of the 
low back and neck, left lateral disc bulge at L5 to S1 and 
post-surgical changes at L4 to L5 on the right.  Moreover, 
the Veteran underwent a diskectomy at the L5 to S1 in 
September 2002.  

As noted, the Veteran underwent a VA examination in January 
2006 when he complained of having back pain since 1963 and 
reported a history of a lumbar diskectomy in 2003.  

The radiographic studies of the lumbosacral spine performed 
in conjunction with the examination revealed degenerative 
changes at L3 to L4 level as evidenced by anterior 
osteophyte formation.  The Veteran was diagnosed with 
degenerative disc disease and residuals of lumbar spine 
surgery.  The examiner did not provide an opinion as to the 
likely etiology of the Veteran's spine disorder.  

Significantly, a June 2007 report of medical evaluation 
prepared for the Social Security Administration by the 
Veteran's chiropractor includes the opinion that the Veteran 
suffers from a permanent and advancing degenerative 
condition of his spine that was most likely the result of 
injuries sustained by him while working and training in the 
military.  

Notably, the chiropractor also stated that the Veteran's 
history of physical injuries sustained in the military and 
working in the mines after service had caused and/or 
contributed to his present condition.  

Additionally, a January 2008 private treatment record 
indicated a post-service employment history of working in 
the coal mining industry until 1999 when he was injured in a 
rock fall and was awarded Social Security benefits in 2000.  

A second VA spine examination was conducted in September 
2009.  Here, the Veteran reported chronic, daily low back 
pain of a grade 7 out of 10 in severity, with reduced range 
of motion and stiffness.  

The Veteran gave a history of back surgery in 2003, and 
indicated that back surgery was again recommended to treat 
his symptomatology, but that he preferred medical management 
at the time.  

Further, the Veteran reported being employed as a coal miner 
until he retired in 1999.  A Computerized Axial Tomography 
(CAT) scan performed in February 2007 revealed mild 
degenerative changes involving the right sacroiliac joint, 
spondylo-degenerative changes seen at L3 to L4, L4 to L5.  

The April 2009 and May 2009 CT scan reports showed 
radiographically significant spondylosis at multiple levels 
described, disc herniation in the differential diagnosis, 
and a grossly stable lumbar spine when compared to the 
February 2007 examination with redemonstration of the 
degenerative disc and degenerative facet disease, most 
pronounced at the L3 to L4 through L5 to S1 levels.  

The Veteran was diagnosed with lumbar stenosis, mild 
degenerative changes involving the right sacroiliac joint, 
spondylo-degenerative changes seen at L3 to L4, L4 to L5, 
and L5 to S1 levels, degenerative disc disease of the lumbar 
sacral spine, spondylosis of the lumbar sacral spine, 
sciatica on the right side, status-post operative back 
surgery for herniated nucleus pulposus, and sacroiliacitis.  

The examiner opined that the Veteran's degenerative disc 
disease of the lumbar sacral spine was not caused by or a 
result of treatment for a back condition during military 
service.  

The examiner added that the Veteran's original in-service 
injury to the back was a soft tissue injury that resolved, 
that there was no evidence on the discharge physical 
examination that he had a back disorder, and that there was 
no continuity in time between the back injury in service and 
the current back disorder.  

The VA examiner indicated that the Veteran's current back 
disorder was due to a degenerative disc and vertebra 
condition which was due to long standing micro trauma, most 
likely related to age, occupation as a coal miner, and 
obesity that placed a stress on the spinal column.  

As there is no competent and persuasive evidence of a nexus 
between the Veteran's current condition and service, the 
claim of service connection must be denied.  

The Board acknowledges the June 2007 private chiropractor's 
report contains an opinion supporting the Veteran's claim.  
However, as the Veteran's in-service and post-service 
medical records were unavailable for review, the opinion 
appears to be based on no more than the Veteran's 
uncorroborated accounts of injuring himself in service 
without further elaboration or explanation as to how the 
practitioner arrived at the conclusion.  

In fact, the chiropractor proposed two potential etiologies 
for the low back disorder, including working in the mines 
after service.  Hence the Board finds that this does not 
constitute competent and persuasive evidence of a nexus 
between a current back disorder and service.  

The Board notes that when the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993), Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992).  

Given that the September 2009 examiner had the opportunity 
to review the entire record before rendering an opinion and 
gave a thorough explanation of the Veteran's entire medical 
history and how it relates to his current back disorder, the 
Board finds that the September 2009 VA examiner's opinion 
constitutes probative and dispositive evidence on the 
current medical condition questions.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993).  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

The probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  

Accordingly, for these reasons, the Board finds that the 
preponderance of the evidence is against the claim of 
service connection for degenerative disc disease, status-
post L4 to L5 laminectomy, and that the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 
55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  

Further, the Board finds that there is no basis on which to 
grant service connection for sleep apnea.  In this regard, 
the service treatment records are negative for any 
complaints or findings referable to a sleep disorder.  

Moreover, the Veteran's sleep apnea was not shown until many 
years after the Veteran was discharged from service.  This 
is strong evidence against a finding of any continuity of 
symptomatology and against the claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000).  

The Board concedes that VA treatment records, dated in July 
2005 and April 2006, show a current diagnosis sleep apnea.  
Further, a private treatment record, dated in January 2008, 
generally reveals findings of trouble sleeping and insomnia.  
However, there is no competent and persuasive evidence 
establishing a nexus between the current condition and any 
event or incident of the Veteran's service.  

Moreover, the Veteran has not presented any competent 
evidence to support his lay assertions.  The Board notes 
that when the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In essence, there is no evidence in support of the Veteran's 
claim other than his own statements.  Lay assertions may 
serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).  

As a layperson, the Veteran may report that he currently 
experiences symptoms of sleep apnea that arose in service; 
however, he is not competent to attribute his current sleep 
disorder to his service.  

Further, addressing the statutory requirements of 38 C.F.R. 
§ 3.159(c)(4), the Board notes that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or 
disease in service or with another service-connected 
disability.  

Here, the Board finds no evidence to support the Veteran's 
assertions that his current sleep apnea is due to a 
documented event or incident of his service.  Hence, no VA 
examination is required.  

Accordingly, for the reasons stated, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for sleep apnea, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

As new and material evidence having been received to reopen 
the claim of service connection for degenerative disc 
disease, status-post L4 to L5 laminectomy; the appeal to 
this extent is allowed.  

Service connection for degenerative disc disease, status-
post L4 to L5 laminectomy is denied.  

Service connection for sleep apnea is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


